Exhibit 10(kk)

TXU Execution Copy

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made by and between TXU
CORP. (“Company”) and Jonathan Siegler (“Executive”), and is dated as of
September 28, 2007.

WITNESSETH:

WHEREAS, Company entered into an Employment Agreement (“Agreement”) with
Executive dated as of August 2, 2004;

WHEREAS, TXU Corp, Texas Energy Future Holdings Limited Partnership (“TEF LP”),
and Texas Energy Future Merger Sub Corp. (“Merger Sub”) have entered into an
Agreement and Plan of Merger dated as of February 25, 2007 (“Merger Agreement”)
pursuant to which the Company is to merge into Merger Sub (“the Transaction”);

WHEREAS, In connection with discussions between TEF LP and Executive regarding
Executive’s employment arrangements following the closing of the Transaction
(“Merger” or “Closing”);

WHEREAS, In order to retain and motivate Executive to continue to contribute to
the productivity of the Company, whether or not the Merger occurs; and

WHEREAS, Company and Executive wish to execute this Amendment to the Agreement
to clarify the benefits and compensation that will be provided to Executive both
in the event of the Merger and in the event the Merger does not occur.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

1. Section 1.2 of the Agreement is hereby amended to read in its entirety as
follows:

1.2 Positions. Company shall employ Executive in the position of Senior Vice
President of Strategy, Mergers and Acquisitions reporting to the Company’s Chief
Executive Officer. In this capacity, Executive serves as the Company’s chief
strategy officer responsible for developing overall corporate strategy, business
unit strategies for all subsidiaries and participates in shaping the overall
risk management strategy. Executive is responsible for managing the Company’s
strategic planning process, communication of the strategy to investors, and
interaction with the Finance and Business Development Committee of the Company’s
Board of Directors.



--------------------------------------------------------------------------------

2. Section 2.3(a) of the Agreement is amended to read in its entirety as
follows:

(a) the assignment to Executive of duties materially inconsistent with the
duties associated with the position described in Section 1.2 or the removal of
Executive from any such positions;

3. Section 2.3(b) of the Agreement is amended to read in its entirety as
follows:

(b) a material diminution in the nature or scope of Executive’s authority,
responsibilities, titles, or reporting relationships, from those listed in
Section 1.2;

4. Section 2.3(f) of the Agreement is amended to read in its entirety as
follows:

(f) a material breach by Company of any provision of this Agreement which, if
correctable, remains uncorrected for thirty (30) days following written notice
from the Executive to Company of such breach, it being agreed that any reduction
in the Executive’s then current annual base salary, any reduction in the
Executive’s then current Target Bonus (as defined in Section 3.4) or any failure
to make the annual awards provided for in Section 3.5, shall constitute a
material breach by Company of this Agreement;

5. If and only if the Transaction occurs, effective upon Closing, the last
paragraph of Section 2.3 of the Agreement is amended to read in its entirety as
follows:

For purposes of this Agreement: (i) a termination of employment by Executive
under of any of clauses (a) through (f) shall constitute a termination of
employment by Executive for “Good Reason”; (ii) a termination of employment by
Executive under clause (g) during the thirty (30) day period commencing on the
six (6) month anniversary of the Closing shall constitute a termination of
employment by Executive for “Good Reason” under Section 4.5 (“Termination
Following Change in Control”); and (iii) a termination of employment by
Executive under clause (g) other than during the thirty (30) day period
commencing on the six (6) month anniversary of the Closing shall constitute a
termination of employment by Executive “without Good Reason”.

6. The first sentence of Section 3.1 of the Agreement is amended to read in its
entirety as follows:

Executive shall receive an annual base salary of $300,000, or such higher
amounts as determined in the sole discretion of the Company.

7. The second sentence of Section 3.4 of the Agreement is amended to read in its
entirety as follows:

For purposes of this Agreement, Executive’s “Target Bonus” shall be 50% of
Executive’s annualized base salary, or such higher percentage as determined in
the sole discretion of the Company.

 

2



--------------------------------------------------------------------------------

8. The first sentence of Section 3.5 of the Agreement is amended to read in its
entirety as follows:

Executive will be entitled to receive annual performance-based awards under and
subject to the terms of the TXU Long-Term Incentive Compensation Plan and/or the
2005 Omnibus Incentive Plan (“Omnibus Plan”) (referred to jointly or severally,
as applicable, “LTICP”) each year during the Term of this Agreement commencing
in 2004, and any share amounts listed herein shall be adjusted to account for
the two (2) for one (1) split of TXU Corp. common stock that occurred on
December 8, 2005 and any future splits.

9. The Agreement is amended to add a new Section 3.9 to read as follows:

3.9 Treatment of Outstanding Performance Unit Awards. Notwithstanding any other
provision contained in this Agreement or any agreement underlying any award
issued to Executive under the LTICP to the contrary, any performance units
awarded to the Executive and outstanding under the LTICP at the time of a Change
of Control Event (as defined in this Section 3.9) to the extent not previously
vested shall become fully vested at such time. In the event the consideration to
be received by shareholders in connection with a Change in Control Event is
solely cash, the performance units shall be valued based upon the product of
(x) the number of shares payable pursuant to each performance award (adjusted to
reflect the Company’s attainment or non-attainment of the performance criteria
set forth in the applicable award agreement) and (y) the Sale Price. The
determination of the adjustment (if any) set forth in clause (x) above shall be
made by the Organization and Compensation Committee of the Company’s Board of
Directors prior to the effective time of such Change in Control Event and, for
performance units based on relative total shareholder return, measured based on
(a) of the applicable peer companies, total shareholder return from the
beginning of the relevant performance period through the close of trading on the
New York Stock Exchange (or, in the case of peer companies whose shares do not
trade on the New York Stock Exchange, the primary exchange on which such shares
are traded) on the last trading day prior to the Change in Control Event, as
compared to and measured against (b) the Company’s total shareholder return from
the beginning of the relevant performance period through the effective time of
the Change in Control Event, using the Sale Price as defined in this Section 3.9
as the value of the Company’s common stock on such effective time. The value of
the LTICP award(s) shall be paid to Executive in cash on the later of (i) the
date of the Change in Control Event, and (ii) January 2, 2008. This Section 3.9
shall not operate to defer the payment of performance units that become payable
prior to the occurrence of a Change in Control Event. For purposes hereof, a
“Change in Control Event” shall mean one or more acquisitions, by any
individual, entity or group (within the meaning of Treas. Reg.
§§1.409A-3(i)(5)(v)(B) and (vi)(D)) (a “Person”) that results in (i) the
ownership by such Person of more than 90% of the outstanding voting securities
of the Company; and (ii) neither the Company nor the acquiring Person (or any
affiliate of the Company or the acquiring Person) having any publicly traded
voting equity securities on any public securities exchange. For purposes hereof,
the “Sale Price” shall mean the price per share of Company common stock to be
paid by an acquiror as set forth in the applicable transaction document (which
in the case of the Transaction shall be the Per Share Merger Consideration, as
defined in the Merger Agreement) or if there is no price per share set forth in
the applicable transaction document, the Fair Market Value, as defined in the
LTICP, per share on the day before the Change in Control Event.

 

3



--------------------------------------------------------------------------------

10. Section 4.2(d) of the Agreement is amended to read in its entirety as
follows:

(d) Any amount of Executive’s accounts under the TXU Deferred and Incentive
Compensation Plan (“DICP”) and the TXU Salary Deferral Program (“SDP”) (valued
as of the date of such termination in accordance with the valuation methodology
used under such plans) that would otherwise be forfeited, shall become fully
vested. Furthermore, any account Executive may hold under the DICP shall be
credited with the matching contributions that would have been made on behalf of
Executive under the DICP had Executive continued to defer salary under the DICP
at the rate in effect as of the date of such termination for an additional
twelve (12) months. Notwithstanding anything contained herein, Executive’s
accounts under the DICP and/or SDP shall be paid to Executive at such time and
in such form as otherwise payable under the terms of the DICP and/or SDP, as
applicable.

11. If and only if the Transaction occurs, effective upon the Closing,
Section 4.5(c) of the Agreement is amended to read in its entirety as follows

(c) All outstanding LTICP Awards shall not forfeit and shall be paid at the
times and in the amounts provided for in, and subject to the terms and
conditions of Section 3.9. In addition, notwithstanding any other provision
contained in this Agreement or any agreement underlying any award issued to
Executive under the LTICP to the contrary, and subject to clause (iii) below,
all obligations related to ungranted awards that would have been made to
Executive under the LTICP for 2008 pursuant to Section 3.5 had the Executive
remained employed shall be satisfied in the following way:

 

  (i) If the Executive shall not have received a grant of an award under the
LTICP with respect to 2008, Executive shall receive an immediate payment in cash
in an amount equal to the Per Share Merger Consideration (as defined in the
Merger Agreement) multiplied by 10,000.

 

  (ii) If the Executive shall have received awards under the LTICP with respect
to 2008, no additional payment or awards shall be made to Executive under this
Section 4.5(c) and Executive shall have no right to any payment of any
additional amount or grant of any additional award under this Section 4.5(c).

 

  (iii) Notwithstanding clauses (i) and (ii) above, if such termination occurs
prior to the end of the 7 month anniversary of the Closing, then Executive shall
receive an immediate payment in cash in an amount equal to the Per Share Merger
Consideration (as defined in the Merger Agreement) multiplied by 10,000, reduced
by any cash payment previously received in respect of any annual LTICP Award for
2008 granted pursuant to Section 3.5, and such payment shall extinguish any and
all rights Executive may have to any annual LTICP award for 2008, whether or not
such awards are outstanding at the time of such termination.

 

4



--------------------------------------------------------------------------------

12. Section 4.5(d) of the Agreement is amended to read in its entirety as
follows:

(d) Any amount of Executive’s accounts under the TXU Deferred and Incentive
Compensation Plan (“DICP”) and the TXU Salary Deferral Program (“SDP”) (valued
as of the date of such termination in accordance with the valuation methodology
used under such plans) that would otherwise be forfeited, shall become fully
vested. Furthermore, any account the Executive may hold under the DICP shall be
credited with the matching contributions that would have been made on behalf of
Executive under the DICP had Executive continued to defer salary under the DICP
at the rate in effect as of the date of such termination for an additional
thirty-six (36) months. Notwithstanding anything contained herein, Executive’s
accounts under the DICP and/or SDP shall be paid to Executive at such time and
in such form as otherwise payable under the terms of the DICP and/or SDP, as
applicable.

13. Section 4.6 of the Agreement is amended to add the following to the end
thereof.

Notwithstanding anything contained in this Section 4.6, in no event shall
Executive become entitled to any indemnity, payment or benefit in respect of any
taxes, interest or penalties under Section 409A of the Code arising out of, or
in connection with, or otherwise related to any payment to which Executive may
become entitled due to the changes effected by this Amendment (other than the
amendments to Sections 4.2(d) or 4.5(d)); provided, however, that this sentence
shall not reduce or eliminate any right to indemnity relating to 409A except to
the extent resulting from changes effected by this Amendment (other than the
amendments to Sections 4.2(d) or 4.5(d)). Based on the information and legal
analysis of which the Parties are currently aware, the Parties agree that the
Company is not required, nor does it intend, to withhold any Section 409A taxes
from any such payments nor report any amounts as subject to Section 409A taxes
on Executive’s Form W-2.

Any payments made pursuant to the Agreement will be reduced by normal required
income and employment tax withholding and will be reported as income on the
Executive’s Form W-2 for the year in which payment occurs. To the extent that
the payments constitute excess parachute payments under Section 280G and if
Executive is entitled to be grossed-up for the excise taxes related thereto, the
Company shall: (1) pay all of the excise taxes owed with respect to the payment
no later than on the business day following the date of payment, (2) impute such
taxes paid into the income of Executive, and (3) pay all taxes related to such
income imputation no later than on the business day following the date of
payment. As a result of the foregoing tax payments by the Company, the payment
made to Executive will not be reduced by any such excise taxes or additional
taxes on the imputed income. The Company shall report such additional income and
the total amount of taxes paid on Executive’s Form W-2 for the year of payment.
Any other gross-up payment to which Executive is entitled under this Agreement
will be paid at the time when the relevant tax is due. For the avoidance of
doubt, this second paragraph of Section 13 of this Amendment shall not operate
to reduce or eliminate any gross-up payment to which Executive is entitled under
Section 4.6, but merely clarifies the timing of such payments.

 

5



--------------------------------------------------------------------------------

14. Except as expressly amended hereby, the Agreement shall remain in full force
and effect.

 

TXU Corp. By:  

/s/ C. John Wilder

  C. John Wilder   Chairman and Chief Executive Officer Executive

/s/ Jonathan Siegler

Jonathan Siegler

 

6